DocuSign Envelope ID: 426D8854-6B9A-463F-AD88-7B10AFOEASD1

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

 

 

In re: Case No. 18-42845
Brian Douglas Deskins
Cheryl Ann Deskins CHAPTER 13 PLAN
__ Original _x AMENDED
Debtor(s). Date: 4/15/2020
I. Disclosure of Nonstandard Provisions and Plan's Modification of Secured Debt:

 

A. Does this plan contain any nonstandard provisions (check one)?
X_ Yes
No
B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim
(check one)?
___ Yes
x _No
C. Does this plan avoid a security interest or lien (check one)?
__‘Yes
X__No
If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard provision or
language in this plan purporting to limit the amount of a secured claim based on a valuation of the collateral or to avoid a security
interest or lien is void. Even if the Debtor indicated “no” in Section 1.B or Section 1.C, the Debtor may seek to limit the amount of a
secured claim based on a valuation of the collateral for the claim or avoid a security interest or lien through a motion or an adversary
proceeding.

 

 

IL. Means Test Result and Plan Duration:
Debtor is (check one):
a below median income debtor with a 36 month applicable commitment period
Xx an above median income debtor with a 60 month applicable commitment period

 

The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides for payment in full
of allowed unsecured claims over a shorter period or is modified post-confirmation. If the Debtor is below median income, then the
plan’s length shall automatically be extended up to 60 months after the first payment is due if necessary to complete the plan

111. Plan Payments to the Trustee:
No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as follows:

A. AMOUNT: $_ 335.00

B. FREQUENCY (check one):

_____ Monthly

____ Twice per month

___ Every two weeks

X__ Weekly

C. TAX REFUNDS: The Debtor (check one):
___ commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan payment
amount stated above.
_X_ does not commit; all tax refunds to funding the plan. If no selection is made, tax refunds are committed.

 

D. PAYMENTS: Plan payments shall be deducted from the Debtor's wages unless otherwise agreed to by the Trustee
or ordered by the Court.
E. OTHER:

IV. Distribution of Plan Payments by the Trustee:
[Local Bankruptcy Form 13-4, eff. 12/17]

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
DocuSign Envelope ID: 426D8854-6B9A-463F-AD88-7B10AFOEASD1

Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors shall apply them
accordingly, provided that disbursements for domestic support obligations and federal taxes shall be applied according to
applicable non-bankruptcy law:
A. ADMINISTRATIVE EXPENSES:
1. Trustee. The percentage set pursuant to 28 USC §586(e).
2. Other administrative expenses. As allowed pursuant to 11 USC §§ 507(a)(2) or 707(b).
3. The Debtor's Attorney's Fees: Pre-confirmation attorney's fees and/or costs and expenses are estimated to be
$ 0.00 . $ 0.00 was paid prior to filing.
Approved attorney compensation shall be paid as follows (check one):
a. _X_ Prior to all creditors
b.__ Monthly payments of $__
c.___ All remaining funds available after designated monthly payments to the following creditors: __.

 

 

 

d.__ Other: _.
If no selection is made, approved compensation will be paid after the monthly payments specified in Sections IV.B and
IV.C.
B. CURRENT DOMESTIC SUPPORT OBLIGATIONS:
Creditor Monthly amount
-NONE- $
Cc, SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in Section X will

receive payment from the Trustee. Unless ranked otherwise, payments to secured creditors will be disbursed at the
same level. Secured creditors shall retain their liens until the earlier of payment of the underlying debt, determined
under nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured creditors shall not assess any late charges,
provided payments from the plan to the secured creditor are current, subject to the creditor’s rights under state law if
the case is dismissed.

The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of claim shall
control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a mortgage or deed of
trust on real property shall control, unless otherwise provided in Section X or ordered following an objection to a
proof of claim or in an adversary proceeding. If the interest rate is left blank, the interest rate shall be 12% except
that the interest rate for arrearages on claims secured by a mortgage or deed of trust on real property shall be 0%.

For claims secured by personal property, the monthly payment amounts in the plan control.

For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and notice of
payment change control unless otherwise provided in Section X.

If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for ongoing
mortgage payments, homeowner’s dues and/or real property tax holding accounts based on changes in interest rates,
escrow amounts, dues and/or property taxes.

 

 

 

 

 

1. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured
Only by Security Interest in the Debtor’s Principal Residence (Interest included in payments at contract rate, if
applicable):
Ongoing Payments:
Rank Monthly Payment Creditor Collateral
Specialized Loan
1 $ 450.00 Servicing Debtors’ residence
Cure Payments:
Monthly . Arrears tobe Interest
Rank Payment Creditor Collateral Cured Rate
2 $ 75.00 Specialized Loan Servicing Debtors’ residence $ 3862.85 0.0 %
2. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured by

 

Real Property Other than the Debtor’s Principal Residence:

 

[Local Bankruptcy Form 13-4, eff. 12/17]

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
DocuSign Envelope ID: 426D8854-6B9A-463F-AD88-7B10AFOEASD1

Ongoing Payments:

 

 

Interest
Rank Monthly Payment Creditor Collateral Rate
$ -NONE- _%
Cure Payments:
Monthly Arrears tobe Interest
Rank Payment Creditor Collateral Cured Rate
$ -NONE- $ %

 

3. Payments on Claims Secured by Personal Property:

 

a. 910 Collateral.
The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security
interest in any motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing date of the petition or in
other personal property acquired within one year preceding the filing date of the petition as specified below. The Debtor stipulates that
pre-confirmation adequate protection payments shall be paid by the Trustee in the amounts stated as the “Pre-Confirmation Adequate
Protection Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as specified below after the creditor files a

proof of claim.
Pre-Confirmation
Monthly Adequate Protection ‘Interest
Rank Payment Creditor Collateral Monthly Payment Rate
$ -NONE- $ %

 

b. Non-910 Collateral.
The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section X or ordered following
a timely objection to a proof of claim or in an adversary proceeding, for a security interest in personal property which is non-910
collateral. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the Trustee in the amounts stated
as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as
specified below after the creditor files a proof of claim.

 

 

 

Debtor's Pre-Confirmation
Monthly Value of Adequate Protection ‘Interest
Rank Payment Creditor Collateral Collateral Monthly Payment Rate
2012 Lance

1 $ 182.00 KitsapFederalCU $ 9,999.00 Campter $ 182.00 6.00 %

D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority in the

order stated in 11 U.S.C. § 507(a).

E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors until all

secured, administrative and priority unsecured creditors are paid in full, provided that no claim shall be paid before it is due.
The Trustee shall pay filed and allowed nonpriority unsecured claims as follows (check one):

100%
X Atleast$ oO .

The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other nonpriority unsecured

 

 

 

claims:
Rank Creditor Amount of Claim Percentage to be Paid Reason for Special Classification
-NONE- $ %
Vv. Direct Payments to be made by the Debtor and not by the Trustee:

 

[Local Bankruptcy Form 13-4, eff. 12/17]

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
DocuSign Envelope ID: 426D8854-6B9A-463F-AD88-7B10AFOEASD1

The following claims shall be paid directly by the Debtor according to the terms of the contract or support or withholding order, and
shall receive no payments from the Trustee. (Payment stated shall not bind any party.)

A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

 

 

 

 

 

 

Creditor Current Monthly Support Obligation Monthly Arrearage Payment
-NONE- $ $
B. OTHER DIRECT PAYMENTS:
Creditor Nature of Debt Amount of Claim Monthly Payment
Bank of America First Mortgage $ 71,325.00 $ 1,405.14
$ $

 

 

VI. Secured Property Surrendered:

The secured property described below will be surrendered to the following named creditors on confirmation.

The Debtor requests that upon confirmation, each creditor (including successors and assigns) to which the Debtor is surrendering
property pursuant to this section be granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) to enforce its security interest
against the property including taking possession and sale.

 

Creditor Property to be Surrendered
VW Credit Inc 2013 VW Tiquan SE 50000 miles

VIL. Executory Contracts and Leases:

The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be by separate motion
and order, and any cure and/or continuing payments will be paid directly by the Debtor under Section V, unless otherwise specified in
the plan. Any executory contract or unexpired lease not assumed pursuant to 11 U.S.C § 365(d) is rejected. If rejected, upon
confirmation the creditor is granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) with respect to the property which is the
subject of the rejected contract or lease, and any allowed unsecured claim for damages shall be paid under Section IV.E.

Contract/Lease Assumed or Rejected
-NONE-

VIII. Property of the Estate:

Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of the estate in possession of
the Debtor on the petition date shall vest in the Debtor upon confirmation. However, the Debtor shall not lease, sell, encumber,
transfer or otherwise dispose of any interest in real property or personal property without the Court’s prior approval, except that the
Debtor may dispose of unencumbered personal property with a value of $10,000 or less without the Court’s approval. Property
(including, but not limited to, bonuses, inheritances, tax refunds or any claim) acquired by the Debtor post-petition shall vest in the
Trustee and be property of the estate. The Debtor shall promptly notify the Trustee if the Debtor becomes entitled to receive a
distribution of money or other property (including, but not limited to, bonuses, inheritances, tax refunds or any claim) with a value in
excess of $2,500, unless Section X specifically provides for the Debtor to retain the money or property.

IX. Liquidation Analysis Pursuant to 11 USC § 1325(a)(4)
The liquidation value of the estate is $ 7158.70 . To obtain a discharge, the Debtor must pay the liquidation value or the total
of allowed priority and nonpriority unsecured claims, whichever is less. Under 11 U.S.C. §§ 1325(a)(4) and 726(a)(5),
interest on allowed unsecured claims under Section IV.D and IV.E shall be paid at the rate of __ % per annum from the
petition date (no interest shall be paid if left blank).

X. Nonstandard Provisions:

All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard provision placed
elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in this section are void.

A. Debtors’ plan payment will increase to $2390 in September 2022 when Mr. Deskin's 401k loan is paid in full.

B. Pursuant to 11 USC Section 1329(d), the Debtors propose that the plan length shall extend up to 84 months after the
time that the first payment under the confirmed Plan was due and Plan shall continue until all administrative, priority,
secured, and liquidation values are paid.

[Local Bankruptcy Form 13-4, eff. 12/17]

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
DocuSign Envelope ID: 426D8854-6B9A-463F-AD88-7B10AFOEASD1

By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the wording and order
of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-4, other than any nonstandard provisions

included in Section X.
(Signature Page)

DocuSigned by: DocuSigned by:

[ ln Broww tylo 0? [Pv 4/15/2020

OR ROBES2RDEesOn.

 

 

Ellen Ann Brown 27992 Brian Douglas Deskins Date
Attorney for Debtor(s) DEBTOR DocuSigned by:
4/17/2020 (Qo ~ Ka 4/15/2020
Date Cheryl Ann Deskiis0043033E7460... Date
DEBTOR

[Local Bankruptcy Form 13-4, eff. 12/17]

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
